DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 was filed on the filing date of the instant application on 09/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
■ Claim 16 recites “One or more … storage media …”, and the Claim’s language does not comply with the requirements of MPEP 2106.01.I.  Since "media" is defined in the disclosure as “Computer-readable media suitable … include all forms of … memory, media, …” (see instant application specification page 12, paragraph [0055], lines 1-2), , and thus, the word “media” typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media, and by applying the BRI (Broadest Reasonable Interpretation of the claim when read in light of the specification and in view of one skilled in the art – see MPEP 2100), “media” that covers both statutory and nonstatutory embodiments (under the broadest reasonable interpretation (BRI) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (see MPEP 2106.01, and Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, August 24, 2009 - section I.1. step 1). Therefore, the claimed invention can be interpreted as carrier signal, signals, or electric/magnetic fields which are not statutory subject matter, and thus claim 16 is directed to non-statutory matter.
Dependent claims 17-20 are also recited “The … storage media …”, and thus, they are rejected for the same reasons set forth above.
However, the claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by replacing “media” with “medium” to the claims.  In this application, such an amendment would typically not raise the issue of new matter, even if the specification is silent, because the claim(s) would now only cover ”non-transitory” embodiments disclosed in the instant application's specification.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 11, and 16 are recited limitations “until a candidate new data sample …” in line 3 of claim 1, in line 5 of claim 11, and in line 5 of claim 16, and the claims also recited “generating a candidate new data sample …” in line 5 of claim 1, in line 7 of claim 11, and in line 7 of claim 16.  And thus, it is unclear whether “a candidate new data sample” is the same as “a candidate new data sample” or not. There is insufficient antecedent basis for this limitation in the claims.
■ Claims 1, 11, and 16 are further recited limitations “processing the candidate new data sample …” in line 6 of claim 1, in line 8 of claim 11, and in line 8 of claim 16, and the claims recited “… score for a data sample … whether the data sample was …” in line 5 of claim 1, in line 7 of claim 11, and in line 7 of claim 16.  And thus, it is unclear whether “the candidate new data sample” is the same as “a data sample/the data sample” or not. There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-10, 12-15, and 17-20 are rejected for the same reasons as in their respective independent claims.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are subject to rejection under 35 U.S.C. 112(b)/second paragraph and must be rewritten or amended overcome the 112 rejections, also claims 16-20 are subject to rejection under 35 U.S.C. 101 and must be rewritten to obviate the rejections set forth in this Office action above.
The closest prior art of FU et al (US-PGPUB 2019/0095730 A1) obtaining image sample to be recognized, position coordinates of the image sample, and a pre-trained target image sample recognition model (see Fig. 1).
He et al. (U.S. Patent No. 10,713,794 B1) method and system for using machine-learning for object instance segmentation (see Fig.4).
HEWAGE et al. (US-PGPUB 2020/0387798 A1) autoencoder neural network, the autoencoder uses a discriminator and/or a generator neural network, and scoring paraphrase similarity using trained neural networks (see Figs.2b-2c).
The prior art does not teach determining step as claimed.
The prior art does not teach training to generate an imitation score.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
06/02/2022